Name: Commission Regulation (EEC) No 3715/86, of 4 December 1986, concerning the stopping of fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 86 No L 342/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3715/86 of 4 December 1986 concerning the stopping of fishing for cod by vessels flying the flag of a Member State registered in a Member State have reached the quota allo ­ cated for 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 2334/86 of 21 July 1986, fixing catch possibilities for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention (3), provides for cod quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of NAFO 3 M by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1986. Fishing for cod in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the aboventioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1986, For the Commission Antonio CARDOSO E CUNHA Member of the Commission 0 OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 361 , 31 . 12. 1985, p . 42. (3) OJ No. L 203 , 26 . 7. 1986, p. 1 .